Name: Council Decision (CFSP) 2017/288 of 17 February 2017 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  international trade;  civil law;  Africa
 Date Published: 2017-02-18

 18.2.2017 EN Official Journal of the European Union L 42/11 COUNCIL DECISION (CFSP) 2017/288 of 17 February 2017 amending Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2011, the Council adopted Decision 2011/101/CFSP concerning restrictive measures against Zimbabwe (1). (2) A derogation from the prohibition on the sale, supply, transfer or export of equipment which might be used for internal repression should be introduced in order to enable the sale, supply, transfer or export of certain items which are solely for civilian use in mining or infrastructure projects. (3) The Council has carried out a review of Decision 2011/101/CFSP, taking into account political developments in Zimbabwe. (4) The restrictive measures against Zimbabwe should be extended until 20 February 2018. (5) The restrictive measures should be maintained for the seven persons and the one entity listed in Annex I to Decision 2011/101/CFSP. The suspension of the restrictive measures should be renewed for the five persons listed in Annex II to Decision 2011/101/CFSP. (6) Decision 2011/101/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/101/CFSP is amended as follows: (1) in Article 3, the following paragraph is added: 3. Article 2 shall not apply to the sale, supply, transfer or export of certain equipment which might be used for internal repression where the equipment is solely for civilian use in mining or infrastructure projects, subject to authorisation on a case-by-case basis by the competent authorities of the exporting Member State.; (2) Article 10 is replaced by the following: Article 10 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 20 February 2018. 3. The measures referred to in Article 4(1) and Article 5(1) and (2), insofar as they apply to persons listed in Annex II, shall be suspended until 20 February 2018. 4. This Decision shall be kept under constant review and shall be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 17 February 2017. For the Council The President E. BARTOLO (1) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6).